DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Information Disclosure Statement
The two foreign references were lined through on the IDS dated 6/16/2021 since they were previously cited by the Examiner on 3/16/2021, and were already of record.
Response to Amendment
By way of the amendment filed 11/30/2021: claim 1 is amended, claims 2-9 were previously presented, claim 10 is withdrawn and amended, and claims 11 and 12 are withdrawn.
 Claim Interpretation
The previous 112(f) interpretation of biasing means remains.
The Examiner wishes to point out to applicant that claims 1-9 are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as recitation of 
Claim Objections
The previous objection to claim 1 is withdrawn due to the amendment.
Claim 1 is objected to because of the following informalities:  in the amendments to claim 1 the Applicant has introduced both “insulator component” and “component insulator” as terms for the same thing.  It is suggested to only use “insulator component” for the sake of clarity and continuity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Dependent claims not listed separately are rejected due to their dependency.
Claims 1 and 9 are seen as vague and indefinite, since it is unclear if “a gas-insulated switchgear” is required by the claim or not.  The switchgear is passively claimed, and only in reference to the insulator, thus it is unclear as to the requirements of the claim.  



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The wording of claim 8 was amended into the preamble of claim 1.  Therefore claim 8 does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Umezu (JP H03-084114 U, with machine translation, already of record), in view of Furuya et al (JP 2008-182833, with machine translation, already of record).  Regarding claim 1:

Umezu teaches:
A mould (mold 1) for moulding a component with one or more inserts positioned within moulding material (brackets 5, Figure 3 is the resin molded product which has the brackets 5 remaining), the mould comprising a mould body defining a disc-shaped cavity for defining in part the shape of the component (as seen in Figures 1 and 2 the part 1 has the needed shape, the top portion with a larger radius is seen as a part having a disc-shaped cavity), and at least one insert holder for holding an insert within the mould body (bolt 3), wherein the at least one insert holder is movably supported such it can move relative to the mould body in a radial direction of the component (the bolt 3 is supported by upper formwork 1C, and since the bolt 3 and framework 1C are moveable in order to insert and remove components, thus the bolt is movably supported such that it can move relative to the mold in a radial direction, the claim does not require the relative movement to occur at a certain location or time), and in that the mould further comprises a biasing means to bias the at least one insert holder to a first position relative to the mould body in the radial direction (bolt 3 is biased with a spring 6, the spring biases the bolt along the axial directions, this prevents movement radially thus it biases the bolt 3 at a radial position of zero relative to the mold body)
Umezu is silent to the intended use of the mold (that of an insulator for a gas-insulated switchgear).  In the same field of endeavor Furuya teaches that gas-insulated switchgear insulators can be molded in epoxy with a central conductor embedded therein (paragraphs 0012 and 0019).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the needed shape be what is desired by the user, using the mold of Umezu, since Furuya shows that that type of molding can be used to create such a product.  Additionally, it has been held that shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, MPEP 2144.04 IV B.
Finally, since the claims are directed to an apparatus, the materials worked upon is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus.  In this instance the mold of Umezu is capable of using epoxy and aluminum, since Umezu teaches the required structure of claim 1.
Regarding claim 2, Umezu teaches:
Wherein the at least one insert holder comprises opposing receptors (the threaded portion of bolt 3) for engaging an insert (as seen in the Figures the threads engage the brackets 5)
Regarding claim 3, Umezu teaches:
Wherein that each receptor extends through an opening in the mould body (As seen in the Figures the bolt 3 extends through the mold body 1)
Regarding claim 6, Umezu teaches:
Wherein that the biasing means is also configured to oppose movement of each insert holder towards a second position in the direction of shrinkage (the spring 6 would naturally oppose such movement due to Newton’s 3rd Law of Motion (equal and opposite reactions).

Regarding claim 7, Umezu teaches:
Wherein that the biasing means comprises a spring-loaded pin (the bolt 3 with spring 6 is seen as a spring loaded pin)
Regarding claims 8 and 9:
See remarks regarding claim 1 with respect to the teachings of Furuya.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Umezu and Furuya, and further in view of Chelchowski et al (U.S. PGPub 2004/0251687; herein Chelchowski, already of record).  Regarding claim 4, Umezu and Furuya are silent to:
Wherein that a compressible sealing ring is provided between each receptor and its respective opening in the mould body
In the same field of fasteners Chelchowski teaches adding an o-ring, washer, or gasket to a threaded area (paragraph 0051 and Figure 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the o-ring, washer, or gasket of Chelchowski in the threaded region of bolt 3 of Umezu, since it would provide a seal to prevent material from moving past (Chelchowski paragraph 0051).  It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance a skilled artisan would understand from the art how to stop material movement in a threaded region using a gasket type structure.
Regarding claim 5:
Wherein that each receptor is supported and guided by a carrier which defines, in part at least the movement range of the receptor relative to the mould body
This structure is seen as the upper formwork 1c in Figure 2 of Umezu.
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
The Applicant argues that the mold of Umezu is not for an insulator component for a gas-insulated switchgear, nor that the mold of Umezu comprises a mold body defining a disc-shaped cavity for defining in part the shape of the insulator.
The Examiner disagrees.  The combination of Umezu and Furuya make obvious the desired shape and function, as discussed above.  Additionally, the Umezu teaches a mold body defining a disc-shaped cavity for defining in part the shape of the insulator.  As seen in the top portion of the mold of Umezu there is a portion that has a larger radius.  This is seen as defining a disc-shaped cavity for defining in part the shape of the object.
The Applicant argues that Umezu does not teach that the insert holder is movablably supported such that it can move relative to the mold body in a radial direction.  
The Examiner disagrees.  The bolt 3 and framework 1C of Umezu are moveable in order to insert and remove components, thus the bolt is movably supported such that it can move relative to the mold in a radial direction, the claim does not require the relative movement to occur at a certain location or time.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743